Title: General Orders, 24 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 24th 1776.
Jamaica.London.


All the intrenching tools are to be collected, and delivered in to the store. Officers who have given receipts will be called upon, as they are answerable for them if there should be any deficiency.
The General has appointed William Grayson Esqr. one of his Aide-du-Camps; he is to be obeyed and respected accordingly.
In Case of action, any orders delivered by Col. Moylan Quarter Master General, as from the General, to be considered as coming from him, or as delivered by an Aide-du-Camp.
The Adjutants of the Connecticut Militia, are directed to make themselves acquainted, with parapet firing; and the other officers of those Corps would do well to attend to it, and practice their men every day: Their Honor and Safety will much depend upon their avoiding any confusion in manning the lines.
The Court Martial of which Col. Wyllys was President is dissolved.

The Brigade Majors, in forming the new one, to be careful to have it full; and officers, who can attend.
The Court Martial to proceed at their first sitting to the tryal of Adjutant Brice of Col. Smallwoods Battalion, charged with “Disobedience of orders.”
The changing of the regiments occasioning some difficulties in the duty—The Brigade Majors are to send, by the Orderly Serjeant, every morning, a duty return of the officers and men in their respective brigades.
The passage of the East-River being obstructed in such a manner, with Chevaux-de-Frizes &c., as to render it dangerous for any Vessels to attempt to pass, The Sentinels along the river, contigious to where the obstructions are placed, are to hail and prevent any Vessels attempting to pass, otherways than between the Albany Pier, and a Mast in the river, which appears above water nearly opposite.
